PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Walker et al.
Application No. 15/161,587
Filed: 23 May 2016
For: HAIR DRYING NET AND TURBAN TOWEL

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.181, filed January 28, 2021, requesting withdrawal of the holding of abandonment of the above-identified application based on non-receipt of an Office communication. 

The petition under 37 CFR 1.181 is GRANTED.

The Office contended the above-identified application became abandoned on October 1, 2019 for failure to timely submit a reply to the Notice of Non-Compliant Amendment (37 CFR 1.121) (“Notice”), mailed July 30, 2019, which set a two month extendable period for reply.  A Notice of Abandonment was mailed on March 3, 2020 because the Office had no record of receiving a timely reply to the July 30, 2019 Notice.

Petitioners request that the Office withdraw the holding of abandonment due to non-receipt of the July 30, 2019 Notice.  If the allegation is adequately supported, the petition may be granted and a new Office action mailed.  

A review of the record indicates no irregularity in the mailing of the July 30, 2019 Notice. The July 30, 2019 Notice was addressed to the proper correspondence address and was not returned to the Office. In the absence of any irregularity there is a strong presumption that the communication was received by the applicant at the correspondence address of record.  This presumption may be overcome by a showing that the aforementioned communication was not in fact received.

Petitioner has explained the manner in which petitioners receive mail from the Office, maintain files for patent matters, and treat correspondence received for such matters.  Petitioners have explained their system for keeping track of patent matters - where petitioners keep the correspondence; where they write down due dates; how they know replies are due; and how frequently they review the system to ensure deadlines are met.

Petitioners have explained how they remind themselves of response due dates and shown that the due date for the July 30, 2019 Notice was not entered into that system.  The evidence and statements from petitioners establish that the July 30, 2019 Notice was not received at the correspondence address of record.

Accordingly, the application was not abandoned. In view of the above, the petition under 37 CFR 1.181 is granted, the Notice of Abandonment mailed March 3, 2020 is hereby vacated, and the holding of abandonment withdrawn.  

Telephone inquiries concerning this decision should be directed the undersigned at (571) 272-3230.

As applicants filed a response to the July 30, 2019 Notice on April 20, 2020, it is unnecessary to re-mail the July 30, 2019 Notice. After the mailing of this decision, the application will be referred to Technology Center 3732 for the examiner of record’s consideration of the amendment, filed April 20, 2020.

     
/SHIRENE W BRANTLEY/Attorney Advisor, OPET